Chalmers, J.,
dissenting.
The opinion of the majority of the court makes all proceedings in the Probate Court ex parte in so far as they affect the rights of minors. If the minors have guardians, their guardians are to be summoned, unless they be personally interested. If they have no guardians, or their guardians are personally interested, then there is service of process upon nobody, — save, perhaps, upon that man of straw, a guardian ad litem.- It follows that, whether the proceeding be to sell the minor’s own *106land, or to condemn that of his father; whether it be to render a judgment in personam against him on final settlement of his guardian’s account, or upon that of his father’s administrator ; whether it be to sweep away his own property, or to-strip him of all interest in that of his parents, he is never entitled to personal notice. I entertain the gravest doubts whether a system of laws which sanctions such results is not so violative of common right as to be absolutely null and void. I doubt whether a sale of property under proceedings so conducted would confer title.
I feel quite certain that our Probate Court system has not been generally considered, from the adoption of the Code of 1857 to the present day, as being wholly ecc parte as to infants. It is true that nowhere in the Probate Court chapter is there any allusion to serving process upon a minor. It is always with reference to service upon the guardian, and never with reference to the minor, that the law speaks ; but it is equally true that the same thing characterized the act of 1846 (Hutch. Code, 728) ; and yet two years before the adoption of the Code of 1857, in the case of McAllister v. Moye, 30 Miss. 258, the High Court of Errors and Appeals had declared void a sale of land in which a minor was interested, because he was not personally served. With this construction affixed on the act of 1846, it was substantially reenacted in the Code of 1857. I do not think I can be mistaken in saying that from that time to the present it has been generally, if not universally, considered as necessary to cite an infant whenever, in the Probate Court, his property was to be sold, and to regard as defective all titles where this had not been done. Even if the decision in McAllister v. Moye was originally wrong (which I do not admit), I regard it as unwise at this day to overturn it.
I have said that nowhere in the Probate Court law was there ■ any provision for citing the minor, and that the law required the guardian only to be summoned, if there was one, and if .not, there was no requirement in express terms for citing *107any body. Notwithstanding this .omission, the courts wisely, as I think, have construed the statute as requiring the guardian to be summoned, for the purpose of affording cumulative protection to the infant because of his tender years and inexperience : but not as dispensing with that necessity to notify him in person which exists in all courts and under all systems, where a citizen is sought to be deprived of his property by judicial proceedings. Upon this principle it was held, that though the statute regulating the apprenticing of freedm'en contained no requirement that the proposed apprentice should be notified, the proceeding would be utterly void if he was not. Jack v. Thompson, 41 Miss. 49. This was upon the ground that a person, though a minor, could not be deprived of his rights without due process of law, in some manner served upon him. I am unable to see why the same reasoning does not apply to rights of property as well as those of person.
So, also, in Brown v. Levee Commissioners, 50 Miss. 468, laws which undertake to perfect tax-titles by proceedings in chancery were declared unconstitutional because they failed to provide for the service of process upon the defaulting owner ; and this, too, notwithstanding the argument was earnestly pressed that it was purely a proceeding in rem, and in aid of the public revenue. This seems to me a most conclusive authority against the opinion of the majority of the court.
I concur in so much of the opinion of the court as announces that the Probate Court chapter constitutes a complete system in itself, and that, resort should be had to no other chapter, either as regulating the service of process or for any other purpose. I think this is demonstrable from an inspection of the chapter, and that it is demonstrated in the opinion of my associate, Judge Campbell.
I dissent from that portion of the opinion which declares that no notice to the minor is necessary, for these reasons : First, I doubt the constitutionality of sucha system of laws. Second, The High Court of Errors and Appeals have construed *108the act of 1846' as requiring notice to the minor, and two years thereafter the Legislature embodied that act, without change in that regard, in the Code of 1857. Third, I believe that no good, and perhaps great harm, may come from overturning the long practice that has grown up under that construction.